NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              IN RE: VICTOR GORELIK,
                        Appellant
                 ______________________

                      2016-1602
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. 12/825,505.
                  ______________________

                Decided: August 9, 2016
                ______________________

   VICTOR GORELIK, Brooklyn, NY, pro se.

    THOMAS W. KRAUSE, Office of the Solicitor, United
States Patent and Trademark Office, Alexandria, VA, for
appellee Michelle K. Lee. Also represented by MAI-TRANG
DUC DANG, MEREDITH HOPE SCHOENFELD.
                 ______________________

    Before PROST, Chief Judge, REYNA, and HUGHES, Cir-
                      cuit Judges.
PER CURIAM.
    Victor Gorelik appeals from the Patent Trial and
Appeal Board’s (“Board”) decision that the currently-
pending claims in U.S. Patent Application Serial No.
12/825,505 (the “’505 application”) are unpatentable as
2                                               IN RE: GORELIK




obvious under 35 U.S.C. § 103. Ex Parte Gorelik, No.
2013-000522, 2015 WL 6122390 (P.T.A.B. Oct. 15, 2015)
(“Board Op.”). For the reasons below, we affirm the
Board’s decision with respect to claims 1 and 4 and re-
verse the Board’s decision with respect to claim 3.
                          BACKGROUND
           U.S. Patent Application Serial No. 12/825,505
    The ’505 application is entitled “Method, Language,
and System for Parallel Algorithmic Trading and Over-
seeing Trading Activity.” It describes methods and soft-
ware systems for high-frequency trading that
“significantly enhance[] the ability of a trader to trade a
wide set of financial instruments simultaneously and also
allow[] market regulators to implement effective trading
supervision.” ’505 application, J.A. 21, [0003]. The speci-
fication describes spreading the processing of market
information across multiple coprocessors that work in
parallel so that decisions can be made, and trades execut-
ed, more quickly. Id. at J.A. 23–25, [0013]–[0024].
       The two claims disputed on appeal are claims 1 and
3. 1   Claim 1 as amended requires:
    A method for parallel algorithmic trading and over-
seeing trading activity, running on a central processor
and on a number of general processor cores, comprising:
1.1) identifying a list of financial instruments for parallel
     calculations;




       1Mr. Gorelik did not contest the Examiner’s rejec-
tion of claim 4 under 35 U.S.C. § 112 before the Board,
and the Board summarily affirmed. Board Op., 2015 WL
6122390, at *2. He does not contest this decision in this
appeal and we, therefore, affirm.
IN RE: GORELIK                                               3



1.2) identifying a list of financial instruments for refer-
     ence calculations;
1.3) determining a union of the list (1.1) and the list (1.2);
1.4) receiving a set of market data messages through the
     central processor;
1.5) extracting trading and quote information from the set
     (1.4) into data series corresponding to the financial
     instruments of the union (1.3) by using, in parallel, a
     number of general processor cores that is preferably
     equal to the number of messages in the set (1.4);
1.6) formulating an algorithm for processing the data
    series (1.5);
1.7) generating buy/sell/cancel orders according to the
    algorithm (1.6) by using, in parallel, a number of gen-
    eral processor cores that is preferably equal to the
    number of financial instruments in the list (1.1);
1.8) sending through the central processor the orders (1.7)
     to order entry gateways;
1.9) receiving through the central processor signals con-
     firming execution or cancellation of the orders (1.7);
1.10) using the signals (1.9) along with the data series
    (1.5) as inputs for the algorithm (1.6); [and]
1.11) updating the results of calculations of the steps (1.5)
    and (1.7) on receiving each new set of messages (1.4).
J.A. 3.
    Dependent claim 3 as amended requires: “The meth-
od of claim 1 where inputs of the algorithm (1.6) include
the data series (1.5) that are specific for particular market
makers.” J.A. 182.
4                                              IN RE: GORELIK




                   The Applied Prior Art
    Two prior art references are at issue, U.S. Patent No.
7,613,647 (“Cushing”) and U.S. Patent No. 7,840,482
(“Singla”).
    Cushing describes a system using multiple networked
servers where each server “is programmed with a specific
trading strategy algorithm and receives trade orders and
executes them according to the trading strategy algorithm
programmed therein.” Cushing col. 1 ll. 48–54. All of the
servers are networked together and all servers have
“access to real-time and historical market data” for use in
making trades. Id. at col. 2 ll. 5–6. One of the pieces of
market data used in Cushing is the Volume Weighted
Average Price of a stock, discussed below. Id. at col. 3 ll.
18–39.
     Singla describes a system for high-frequency options
trading that is configured to “accelerat[e] the speed by
which option pricing models can be used to evaluate
option prices.” Singla col. 4 ll. 55–56. In order to increase
processing speed, Singla uses “a plurality of parallel
computation modules . . . to compute each term in paral-
lel, thereby accelerating the overall computation of the
option’s theoretical fair market price.” Id. at col. 8 ll. 17–
20.
                    Procedural History
    The ’505 application was filed on June 29, 2010. The
Examiner issued a Final Office Action rejecting all pend-
ing claims on March 13, 2012. Mr. Gorelik appealed. On
October 15, 2015, the Board affirmed the Examiner’s
rejection of all pending claims as obvious over the combi-
nation of Cushing in view of Singla. Board Op., 2015 WL
6122390, at *4. Gorelik appeals. We have jurisdiction
under 28 U.S.C. § 1295(a)(4)(A).
IN RE: GORELIK                                            5



                   STANDARD OF REVIEW
    We review the Board’s ultimate legal determination of
obviousness de novo; however, we review the Board’s
underlying findings of fact for substantial evidence. In re
Kahn, 441 F.3d 977, 985 (Fed. Cir. 2006). A claimed
invention is unpatentable if the differences between it
and the prior art are such that the claimed subject matter
as a whole would have been obvious at the time the
invention was made to a person of ordinary skill in the
art. 35 U.S.C. § 103 (2006). In determining obviousness,
we look to whether the combined teachings of the refer-
ences would have suggested combining all elements of the
claimed invention to one of ordinary skill in the art. In re
Keller, 642 F.2d 413, 425 (CCPA 1981).
                       DISCUSSION
                    Claim 1 is obvious.
    Mr. Gorelik raises two arguments against the Board’s
conclusion that claim 1 is obvious over Cushing in view of
Singla.
    First, he argues that claim 1 requires “data parallel-
ism,” where multiple processors execute the same task,
instead of the “task parallelism” taught by Singla, where
multiple processors execute different tasks. Gorelik Br. 4.
This data/task parallelism terminology is not used in the
’505 application, but Mr. Gorelik argues claim 1 is limited
to data parallelism because of step 1.1’s requirement to
“identify[] a list of financial instruments for parallel
calculations,” step 1.5’s requirement that a “data series
correspond[] to the financial instruments,” and step 1.7’s
requirement of “using, in parallel, a number of general
processor cores” to process the data series. ’505 applica-
tion, cl. 1, J.A. 3; see also Gorelik Br. 4. We do not find
this argument persuasive.
   The Board determined that claim 1 does not limit
what is processed in parallel such that a single task must
6                                             IN RE: GORELIK




be performed simultaneously by multiple coprocessors.
J.A. 6. We agree. Step 1.7 simply requires “using, in
parallel, a number of general processor cores” to “gen-
erat[e] buy/sell/cancel orders according to” an algorithm
for processing the data series. This language does not
exclude using multiple processors on different tasks so
long as processors are used in parallel to make trading
decisions based on a data series.
    Second, Mr. Gorelik argues that the prior art combi-
nation cannot render claim 1 obvious because it requires
that “all data processing is performed on the [general
processor cores] without any exchange with the CPU.”
Gorelik Br. 5. He argues that a skilled artisan would
understand “the update on step 1.11 is just a simple
repetition of steps 1.5 and 1.7 on the mentioned general
processor cores (i.e., on the GPU) without any exchanges
with the CPU.” Id. at 7. We disagree.
     The Board correctly concluded that claim 1 is obvious
over the combination of Cushing in view of Singla. Claim
1 uses the non-limiting transitional phrase “comprising,”
which creates a presumption that the method is not
limited to only those steps recited in the claim. See
Crystal Semiconductor Corp. v. TriTech Microelectronics
Int’l, Inc., 246 F.3d 1336, 1348 (Fed. Cir. 2001). Mr.
Gorelik relies only on the claim language, but the claims
do not limit interchange between the general processor
cores and the CPU. Hence, even if Mr. Gorelik is correct
that the update of step 1.11 is merely a repetition of prior
steps, those steps do not exclude interchange with the
CPU.
    Claim 3 is not obvious over Cushing in view of Singla.
    Mr. Gorelik argues that the Board was incorrect that
Cushing’s disclosure of trading based on Volume
Weighted Average Price (“VWAP”) meets claim 3’s limita-
tion that “inputs of the algorithm (1.6) include the data
IN RE: GORELIK                                           7



series (1.5) that are specific for particular market mak-
ers.” J.A. 182; see also Gorelik Br. 8–10. We agree.
    The ’505 application explains that “any input data se-
ries for Algorithm 113 can be specified for each market
maker individually.” ’505 application, J.A. 35, [0064]. In
contrast, Cushing explains that a “stock’s VWAP is the
average price of the trades of the stock over the course of
the day weighted according to the number of shares
traded at each price.” Cushing col. 3 ll. 28. Notably
absent from the determination of VWAP under Cushing is
any limitation of the data set used to determine VWAP to
any particular market makers. Instead, VWAP is gen-
eral, anonymized market information that is not tied to
any particular market makers and that does not include
any information about who made the underlying trades.
Thus, the use of VWAP as an input for making trading
decisions in Cushing does not provide a data series that is
“specific for particular market makers” as required by
claim 3. The Board’s finding that the use of VWAP as in
Cushing teaches the relevant limitation of claim 3 is not
supported by substantial evidence. We accordingly re-
verse the Board’s determination that claim 3 is obvious
over Cushing in view of Singla.
                       CONCLUSION
    For the above reasons, the Board’s determinations
that claims 1 and 4 of the ’505 application are unpatenta-
ble are affirmed and its determination that claim 3 is
unpatentable as obvious over the combination of Cushing
and Singla is reversed.
  AFFIRMED IN PART AND REVERSED IN PART
                          COSTS
   No costs.